DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-15 responded on February 16, 2022 are pending,  claims 1-2, 6, 9-10 and 14 are amended.
Response to Arguments
Applicant’s arguments, see pg. 7, filed February 16, 2022, with respect to the rejection(s) of claim(s) 1, 2, 6, 9, 10 and 14 under 35 USC § 112 (b) have been fully considered and are persuasive. The 35 USC § 112 (b) of August 23 2021 has been withdrawn. 
Applicant's arguments see pg. 7, filed February 16, 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC § 102 have been fully considered but they are not persuasive. Applicant argued that Nazar does not disclose "receiving, at a terminal device, scheduling information from a network device, the scheduling information at least indicating physical resource blocks shared by a demodulation reference signal, DMRS, of the terminal device and a further DMRS of at least one further terminal device, and different sub-carriers allocated to the DMRS and the further DMRS in each of the physical resource blocks, wherein there is a number of the physical resource blocks and the number of the physical resource blocks is indivisible by a total number of the terminal device and the at least one further terminal device". Nazar discloses in [0004] a WTRU receives information regarding DMRS antenna ports and the number of layers through downlink control information (i.e. receiving at a terminal device, scheduling information from a network device); applicant argued the claimed feature in this instance relates to a terminal device receiving specific scheduling information (i.e., including (i) physical resource blocks shared by DMRS's and (ii) sub-carriers allocated to the DMRS's) from a network device. None of the feathers is positively recite in the claim. Nazar further discloses The DM RS resource may be allocated dynamically via a PDCCH. Three parameters (cyclic shift, OCC, and n-shift) may be used to allocate the DM RS resources. Table 5 shows an example of the DMRS resource mapping in [0109] (i.e. the scheduling information at least indicating physical resource blocks shared by a demodulation reference signal, DMRS, of the terminal device and a further DMRS of at least one further terminal device). In [0075], Nazar discloses a provision to facilitate flexible scheduling for MU-MIMO…. the uplink DMRS of the WTRUs may be multiplexed in a frequency domain (i.e. different sub-carriers allocated to the DMRS and the further DMRS in each of the physical resource blocks); in claim 1, a WTRU reference signal for a different subgroup of antenna ports are multiplexed onto a different subcarrier in a frequency domain; in [0077] discloses two WTRUs with different number of resources blocks (1 and 2 RBs in this example) multiplexed with a RPF of 2 (i.e. at least one further terminal device); in [0078-0079] discloses The WTRU may derive the base sequence length from its RB allocation and the RPF…WTRU may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF (N = resource block, RPF  = the number of terminal devices, 12 is subcarrier number of LTE-10) to derive the DM RS sequence. Therefore, the result would be inversely proportional to the number of terminal devices and also proportional to the number of subcarriers.
Applicant argued in numerous times the information is received by terminal devices from a network device. Nazar discloses the information is thru a downlink, downlink is connection from network device to terminal devices. Therefore, the information sent thru downlink already indicate the information is sent by network device designated to terminal devices. If the network device and the terminal device is not the common network structures in the art, further clarification is recommended.
Applicant argued  that Nazar does not discloses generating a DMRS, a length of the DMRS being determined based on the number of the physical resource blocks and the number of the at least one further terminal device. When RPF is not equal to 1, at least two terminal devices already being considered in the scenario. If the claim deployed indicator other than RPF to determine the number of terminal devices, it should further recite in the claim to overcome the rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nazar et al. (US 2013/0039332 A1, hereinafter "Nazar").
Regarding claim 1, Nazar discloses a method for multiple input multiple output (MIMO) communications, comprising:
receiving, at a terminal device, scheduling information from a network device (Nazar, [0055] eNodeB may be configured to handle radio resource management decisions scheduling of users (i.e. terminal devices) and provide such content to user in [0004-5]), the scheduling information at least indicating physical resource blocks shared by a demodulation reference signal (DMRS) of the terminal device and a further DMRS of at least one further terminal device (Nazar, [0020,32] enable multiple wireless users to access such content through the sharing of system resources of DMRS in MU-MIMO, also see [0004] A WTRU receives information regarding the assigned DM RS antenna port(s) (i.e. scheduling information), the scrambling identity, and the number of layers through downlink control information), and different sub-carriers allocated to the DMRS and the further DMRS in each of the physical resource blocks, wherein there is a number of the physical resource blocks and the number of the physical resource blocks is indivisible by a total number of the terminal device and the at least one further terminal device (Nazar, [0074,79] DM RS sequences are employed to support MUMIMO when multiple WTRUs are co-scheduled and multiplexed onto different subcarriers in a frequency domain and the WTRU-specific reference signals of the same sub-group of antennas ports are applied with an orthogonal cover code in a time domain; If the number of allocated RBs (N) is not an integer multiple (i.e. indivisible) of the RPF, the DM RS may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF);
generating the DMRS, a length of the DMRS being determined based on the number of the physical resource blocks and a number of the at least one further terminal device (Nazar, [0078-79] The WTRU may derive the base sequence length from its RB allocation and the RPF and may up-sample the base sequence of length 12N/RPF to derive the DM RS sequence as well as [0077] discloses two WTRUs with different number of resources blocks (1 and 2 RBs in this example) multiplexed with a RPF of 2 (i.e. at least one further terminal device)); and
transmitting the DMRS to the network device on the sub-carriers allocated to the DMRS in the physical resource blocks (Nazar, [0075-79] the uplink DM RS of the WTRUs may be multiplexed in a frequency domain).
Regarding claim 2, Nazar further discloses determining what number of sub-carriers are associated with the physical resource blocks (Nazar, [0079] If the number of allocated RBs (N) is not an integer multiple of the RPF, the DM RS may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF (N = resource block, RPF  = the number of terminal devices, 12 is subcarrier number of LTE-10)), and 
determining the length to be proportional to the number of (Nazar, [0078-79] If the number of allocated RBs (N) is not an integer multiple of the RPF, the DM RS may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF (i.e. N = resource block, RPF  = the number of terminal devices, 12 is subcarrier number of LTE-10)).
Regarding claim 3, Nazar further discloses wherein generating the DMRS comprises: generating the DMRS by truncating a Zadoff-Chu sequence or a DMRS of a further length based on the length (Nazar, [0074] the uplink DM RS sequences are derived from Zadoff-Chu (ZC) or computer-generated sequences).
Regarding claim 4, Nazar further discloses wherein generating the DMRS comprises: generating the DMRS by truncating a further DMRS of a further length based on the length and cyclically extending the truncated DMRS of the further length (Nazar, [0079] the DM RS may be derived by truncating an up-sampled base sequence closest in length to 12N/RPF or cyclically extending).
Regarding claim 5, Nazar further discloses wherein generating the DMRS comprises: generating the DMRS by cyclically extending a Zadoff-Chu sequence or a DMRS of a further length based on the length (Nazar, [0074] the uplink DM RS sequences are derived from Zadoff-Chu (ZC) or computer-generated sequences and cyclically shifted DM RS sequences are employed to support MU-MIMO when multiple WTRUs are co-scheduled or the DM RS may be derived by truncating an up-sampled base sequence closest in length to 12N/RPF or cyclically extending).
Regarding claim 6 Nazar discloses a method for multiple input multiple output (MIMO) communications, comprising:
generating scheduling information, the scheduling information at least indicating physical resource blocks shared by a plurality of demodulation reference signals (DMRSs) of a plurality of terminal devices, and different sub-carriers allocated to the plurality of DMRSs in each of the physical resource blocks, wherein there is a number of the physical resource blocks and the number of the physical resource blocks is indivisible by a total number of the plurality of terminal devices (Nazar, [0074,79] DM RS sequences are employed to support MUMIMO when multiple WTRUs are co-scheduled and multiplexed onto different subcarriers in a frequency domain and the WTRU-specific reference signals of the same sub-group of antennas ports are applied with an orthogonal cover code in a time domain; If the number of allocated RBs (N) is not an integer multiple (i.e. indivisible) of the RPF, the DM RS may be derived by either cyclically extending or truncating an up-sampled base sequence closest in length to 12N/RPF);
transmitting the scheduling information to the plurality of terminal devices (Nazar, [0055] eNodeB may be configured to handle radio resource management decisions scheduling of users (i.e. terminal devices) and provide such content to user in [0004-5]); and
receiving the plurality of DMRSs from the plurality of terminal devices on the sub-carriers respectively allocated to the plurality of DMRSs in the physical resource blocks, lengths of the DMRSs being determined based on the number of the physical resource blocks and the number of the plurality of terminal devices (Nazar, [0078-79] The WTRU may derive the base sequence length from its RB allocation and the RPF and may up-sample the base sequence of length 12N/RPF to derive the DM RS sequence as well as [0077] discloses two WTRUs with different number of resources blocks (1 and 2 RBs in this example) multiplexed with a RPF of 2 (i.e. at least one further terminal device).
Regarding claim 7, Nazar further discloses determining allocation of the sub-carriers in the physical resource blocks to enable the plurality of DMRSs from the plurality of terminal devices to form an interleaved signal (Nazar, [0095] In order to lower the reference signal overhead, interlaced allocation for the additional DMRS may be used).
Regarding claim 8, Nazar further discloses performing channel estimation for the plurality of terminal devices based on the plurality of received DMRSs signal (Nazar, [0066] the WTRU employs the assigned DM RS ports within one CDM group for channel estimation).
Regarding claims 9-13, these claims recite "a terminal device" with a transceiver and a controller (Nazar, Fig. 1B 120 transceiver; 118 processor) that disclose similar steps as recited by the method of claims 1-5, thus are rejected with the same rationale applied against claims 1-5 as presented above.
Regarding claims 14-15, these claims recite "a network device" with a transceiver and a controller (Nazar, Fig. 1B 104 network device [0102] a processor in association with software may be used to implement a radio frequency transceiver for base station (i.e. network device) that disclose similar steps as recited by the method of claims 6-7, thus are rejected with the same rationale applied against claims 6-7 as presented above.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415